NOTE: This order is nonprecedential.


  mniteb ~tate5 <!Court of ~peaI5
      for tbe jfeberaI <!Circuit

                JEFFREY A. KNOLL,
                 Claimant-Appellant,
                          v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee_


                      2012-7057


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-4422, Judge William A.
Moorman.


                     ON MOTION


                      ORDER
   Jeffrey A. Knoll moves to withdraw his appeal.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   (1) The motion to withdraw the appeal is granted.
The appeal is dismissed.
KNOLLv.DVA                                                          2
      (2) Each side shall bear its own costs.
                                         FOR THE COURT


      MAR 09 2012                         /s/ Jan Horbaly
         Date                            Jan Horbaly
                                         Clerk
cc: Peter J. Meadows, Esq.
    Nelson R. Richards, Esq.
s21
Issued As A Mandate: _ _MA_R_0_9.....:2::...:0--'12'---_

                                                                   FILED
                                                           U.S. COURT OF APPEALS FOR
                                                              THE FED~RAl CIRCUIT

                                                               MAR 092012
                                                                 JAN HORBALY
                                                                    CLERK